STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 15-16, and 18-19 were amended in an amendment filed on April 29, 2021.
Claims 1-20 are pending and are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in the Remarks submitted in the April 29, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 
Applicant presents the argument that Calder et al. (U.S. Patent Publication No. 2012/0303999) does not teach the amended independent claims.  Specifically, Calder does not teach or render obvious that the host processor, the volatile memory device and the first persistent memory device are part of a first application server of the system, the first application server thereby comprising at least a portion of each of the distinct fault domains, as specified in the amended claims.
Upon consideration of Applicant’s arguments and the amended independent claims, the Examiner agrees.  While Calder teaches fault domains that can 
Further search of the prior art found prior art that teaches fault domains.  However, none of the prior art found explicitly teaches or reasonably suggests the combination of limitations in the amended independent claims 1, 15, and 18 when the claims are considered as a whole.    
Accordingly, claims 1-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113